DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art does not disclose, teach or suggest an apparatus comprising:
a sampler comprising a sampler component that is associated with at least one impedance; and
a sampler calibrator comprising a first calibrator input node, a second calibrator input node, and a calibrator output node, the first calibrator input node coupled to the reference signal source, the second calibrator input node coupled to the VCO output node, and the calibrator output node coupled to the sampler component of the sampler the sampler calibrator configured to adjust the at least one impedance based on a reference signal provided by the reference signal source and a VCO output signal generated by the VCO;
in combination with all the other claimed limitations.
Claims 3-19 are allowed for depending from Claim 1.

Regarding Claim 20, the prior art does not disclose, teach or suggest an apparatus for calibrating a multiplying delay- locked loop (MDLL), the apparatus comprising: 
means for sampling the phase indication signal to produce a sampled signal using a sampling component associated with at least one impedance; 
calibration means for calibrating the means for sampling by adjusting the at least one impedance of the sampling component based on the reference signal and the VCO output signal;
in combination with all the other claimed limitations.
Claims 21-23 are allowed for depending from Claim 20.

Regarding Claim 24, the prior art does not disclose, teach or suggest a method for operating a multiplying delay- locked loop (MDLL), the method comprising: 
producing a control signal based on a reference signal and a feedback signal, including sampling a signal indicative of a phase difference between the reference signal and the feedback signal to obtain a sampled signal using at least one sampler component; 
modifying the sampling based on the sampler calibration signal, including adjusting an impedance of the at least one sampler component using the sampler calibration signal;
in combination with all the other claimed limitations.
Claims 25-28 are allowed for depending from Claim 24.

Regarding Claim 29, the prior art does not disclose, teach or suggest an apparatus comprising: 
a multiplying delay-locked loop (MDLL) comprising: 
a sampler comprising at least one component associated with at least one impedance and configured to produce a sampled signal based on the phase indication signal, the control signal based on the sampled signal; and 
a sampler calibrator configured to provide a sampler calibration signal to the sampler based on the reference signal and the VCO output signal to adjust the at least one impedance of the at least one component of the sampler;
in combination with all the other claimed limitations.
Claim 30 is allowed for depending from Claim 29.

Regarding Claim 31, the prior art does not disclose, teach or suggest an apparatus comprising: 
a multiplying delay-locked loop (MDLL) comprising: 
a phase detector comprising a first calibrator input node, a second calibrator input node, and a phase- detector output node that is coupled to the calibrator output node; the first calibrator input node coupled to the reference signal source, the second calibrator input node coupled to the VCO output node, and the calibrator output node coupled to the sampler;
in combination with all the other claimed limitations.
Claims 32 is allowed for depending from Claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/Primary Examiner, Art Unit 2849